Citation Nr: 1760806	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  02-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date prior to October 18, 2000, for service connection for posttraumatic stress disorder (PTSD) with mental disorder not-otherwise-specified (NOS) secondary to post-service head trauma. 

2.  Entitlement to an increased rating for service-connected PTSD with mental disorder NOS secondary to post-service head trauma, evaluated as 10 percent disabling prior to September 22, 2003, and 50 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, to include service in the Republic of Vietnam.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Phoenix, Arizona.  
 
In August 2013 the RO awarded service connection for PTSD with mental disorder NOS secondary to post-service head trauma and assigned a 50 percent disability rating effective September 22, 2003, and a 100 percent disability rating effective April 2, 2013.  In September 2015 the RO assigned October 18, 2000 as the effective date for service connection for PTSD and assigned an evaluation of 10 percent from October 18, 2000 and continued the 50 percent and 100 percent disability ratings effective September 22, 2003 and April 2, 2013 respectively.  As higher ratings for PTSD and an earlier effective date may be assignable, and the claimant is presumed to seek the maximum available benefit, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for PTSD was received in February 1984.   Claims for service connection for a psychiatric disorder were denied in April 1984, August 1985, December 1988, May 1996, and December 1998; the Veteran was notified of the decisions but did not appeal or submit new and material evidence within one year of notification of the decisions, rendering those decisions final.  

2.  Additional relevant service department records that were in existence at the time of the April 1984 decision have been associated with the claims file. Those records corroborate the Veteran's in-service stressors, and the additional records were the basis for the later grant of service connection.  The Veteran met the diagnosis for PTSD on March 11, 1992. 

3.  From March 11, 1992 to September 22, 2003 the Veteran's disability picture approximated that of occupational and social impairment with occasional decrease in work and efficiency and intermittent periods of inability to perform occupational tasks.

4.  From September 22, 2003 to April 1, 2013 the Veteran's disability picture more nearly approximated that of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 11, 1992 for the grant of service connection for PTSD with mental disorder NOS secondary to post-service head trauma are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2017).

2.  From March 11, 1992 to September 22, 2003, the criteria for a rating of 30 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
 
3.  From September 22, 2003 to April 1, 2013, the criteria for a rating higher than 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Effective Date

The Veteran's attorney asserts that the grant of service connection for PTSD should be effective from the date of his claim in February 1984 because VA did not have complete service records at the time of the original denial.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C. § 5110(a).  

A decision of an agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time.  38 C.F.R. §§ 3.104, 20.1103 (2017).  An appeal must be filed by a claimant or claimant's representative within one year of the date of mailing of the rating decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If VA receives relevant official service department records after a decision on a claim, which existed at the time of the decision, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c) (2017).  An award based all or in part on the newly-associated service records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id. 

The Veteran's claim for service connection for PTSD was administratively denied in April 1984 because the Veteran failed to report for an examination; in August 1985 because he failed to respond to a development letter to substantiate his PTSD claim; and again in December 1988.  The Veteran filed his first claim for depression, sleep disorder due to herbicide agent exposure in July 1995.  His claim was denied in May 1996 because the RO claimed the record did not reveal service in Vietnam.  His claim to reopen service connection for depression, sleep disorder was denied in December 1998 as he failed to submit new and material evidence to reopen the claim.  The Veteran was provided notice of these decisions and his appellate rights.  He did not appeal those decisions, nor did he submit new and material evidence within one year.  Thus, these rating decisions are final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1998).  

The Veteran could receive an earlier effective date if service records received after the April 1984 denial aided all or in part in the allowance of service connection for PTSD.  See 38 C.F.R. § 3.156(c).  

      Evidence of Record

During a March 1992 VA examination there were no clinical or administrative records available to review.  The Veteran reported that he served in Vietnam, functioning as a "river rat," and that he did see combat and eluded to frequent preoccupations and haunting memories with his war time experiences, as well as war related nightmares he had several times a week.  He reported his PTSD symptoms were present prior to his 1989 head injury.   The examiner diagnosed PTSD, chronic in nature as outlined in the Professional Service Memorandum in association with the Veteran's Vietnam war-time experiences, and reported they had seemingly worsened subsequent to his head injury.  The Board notes that in September 1996, during regular VA treatment, the Veteran was diagnosed with PTSD by a registered nurse.  During a December 2003 VA examination the Veteran was diagnosed with dysthymic disorder NOS.  He was also diagnosed with PTSD during an April 2013 VA examination.

The Board notes that a change in the law liberalized, in certain cases, the evidentiary standard for establishing the occurrence of an in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (final rule) (codified at 38 C.F.R. § 3.304(f)(3) (2017)).

In August 2013 the RO awarded service connection for PTSD effective September 22, 2003.  In its decision the RO acknowledged that the April 2013 VA examiner diagnosed PTSD based on confirmation that the Veteran was in a location that would involve "hostile military or terrorist activity" as evidenced by the personnel file confirming duty with an assault unit in Vietnam.  As noted, in September 2015 the RO assigned October 18, 2000 as the effective date, the date of receipt of the Veteran's claim to reopen service connection for depression.  

      Analysis

The Veteran's attorney asserts that an earlier effective date is warranted based on the receipt of additional, relevant service records.  Service records were obtained in connection with the Veteran's August 2003 claim for PTSD.  The records reveal the Veteran's service with Assault Craft Unit One in DaNang, Vietnam.  In February 2005 the RO continued to deny service connection for PTSD.   

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted." Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008). See also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Recently, in Emerson v. McDonald, the United States Court of Appeals for Veterans Claims (Court), further clarified that VA must reconsider a claim when relevant service records are received any time after the original denial.  Emerson v. McDonald, 28 Vet. App. 200 (2016).

Although service connection for PTSD was later granted based on a change in law regarding the stressor requirements, VA is still obligated to reconsider the original claim when relevant service records are received.  In this case, VA associated with the claims file service records that had existed when VA first decided the claim in 1984.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these documents corroborate the Veteran's reported in-service stressors.

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  Here, the evidence indicates that the Veteran met the criteria for PTSD on March 11, 1992, the date of the initial diagnosis for PTSD based on his Vietnam service.  VA received the original claim on February 23, 1984.  Accordingly, the Board finds that an effective date of March 11, 1992 is warranted for service connection for PTSD.

Increased Rating

The Veteran was service-connected for PTSD, 10 percent disabling from October 18, 2000; 50 percent disabling from September 22, 2003; and 100 percent disabling from April 2, 2013.

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD has been rated under the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, which provides:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.
      
A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.


      Evidence of Record

The Veteran's attorney asserts that the Veteran is entitled to a 100 percent disability rating for service-connected PTSD from at least June 1989.  She asserts he has been on VA pension due to his head injury since June 1989.  She reports that the VA examiner could not distinguish between those symptoms and those resulting from the post-service injury, and therefore all should be attributable to the service-connected condition, prior to the 100 percent disability rating period beginning April 2, 2013.  

During the March 1992 VA examination the Veteran reported symptoms of left sided weakness, partial complex seizures with generalized body shaking, but no loss of consciousness, emotional lability or cognitive memory deficits.  He reported becoming more suspicious, but denied psychotic symptoms.  He was adequately groomed and his affect was normal; he was oriented and his thought processes seemed adequately organized and he had difficulty with recall.  The Veteran reported he had difficulty socializing due to his temperament problems.

VA treatment records during this period are not inconsistent with the examination.  Specifically, in September 1996 a registered nurse diagnosed PTSD and reported that Veteran was depressed, had no suicidal thoughts and he had crying episodes.  The Veteran reported that two weeks earlier he told his nephew he would rather be dead.  During this period the Veteran was neatly groomed, had impaired memory, was oriented, anxious, had racing thoughts, depressed mood, his appetite fluctuated, at worst his insight was partial and judgment fair.  On one occasion he reported feeling depressed, isolated and paranoid.  In November 1998 he reported that he lived with his mother and socialized with friends during the day time.  

The December 2003 examiner noted that the Veteran was attending a substance abuse class and anger management class, and a PTSD class related to the substance abuse class.  The Veteran reported lack of motivation, emotional numbing, poor sleep, irritability, combat nightmares, intrusive thoughts of combat, feeling sad without tearfulness, isolation, difficulties with intimacy and avoidance of combat reminders.  He reported he had suicidal ideation in 2000; however, he denied suicidal ideation at the time of the examination.  The Veteran had difficulty with orientation to time and place.  His affect was normal, thought processes were linear and goal directed with no evidence of psychosis, his speech was normal, and his judgment was fair to good. He had difficulty with abstractions unless they were familiar proverbs His memory and concentration were mildly impaired.  The examiner diagnosed dysthymic disorder, NOS and a mental disorder secondary to head trauma, assigned a GAF score of 45 and noted the highest GAF score in the past year was 52.  He reported the Veteran demonstrates mild chronic depression which may have been exacerbated somewhat by the loss of a girlfriend, but his depressive symptoms did not appear to strongly affect his functioning.  

VA treatment reports since then are not inconsistent with the December 2003 VA examiner's report.  The Veteran was routinely described as casually attired, calm, pleasant, and cooperative.  At most his mood was anxious, irritated, and frustrated and at times he displayed minimal depressive symptoms and sporadic eye contact and relevant but rambling speech.  He denied suicidal and homicidal ideations; he had no abnormal perceptions, delusions, or hallucinations; and he was oriented.

During the April 2013 VA examination, the examiner diagnosed PTSD and based on Vietnam War experiences, and noted the Veteran made mention of his 1989 assault when describing his PTSD symptoms.  He also diagnosed mental disorder NOS secondary to a head trauma.  He reported that the Veteran was an unreliable historian and that a review of the records over the last 20 years showed symptoms for problems sleeping, concentration deficits, depression, affective liability, seizures, left-sided weakness, moderate memory and cognitive weaknesses, loss of temper, and neurocognitive deficits (not delineated).  The examiner reported that because of the lack of recent neuropsychiatric examination and the dated nature of the past reports, he was unable to reliably differentiate symptoms between PTSD and the Veteran's mental disorder secondary to head injury.  The examiner noted in the Relevant Mental Health history that the Veteran was treated for depression with medication between 1996 and 1997.  In 2003 he was treated with medication to help with sleep and mood.  


      Analysis

A 30 percent rating is warranted from March 11, 1992 to September 22, 2003 when examining the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, and impaired memory.  A higher 50 percent rating is not warranted.  Although the Veteran reportedly told his nephew he wished he were dead and the December 2003 examiner reported that the Veteran reported suicidal ideation in 2000, during VA treatment the provider reported the Veteran had no suicidal thoughts.  The Veteran's depression has not been described as affecting the ability to function independently, appropriately and effectively and the evidence demonstrates that the Veteran would socialize with friends during the day time.  His judgment was fair without indication that it was impaired judgment.  Furthermore, he did not demonstrate flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking.  His memory loss is contemplated by the current 30 percent rating.  This is against a finding that a rating in excess of 30 percent is warranted.  

A rating in excess of 50 percent is not warranted at any point after September 22, 2003 when examining the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  While the Veteran had difficulty with orientation to time and place during the December 2003 examination, he did not display or report problems with obsessional rituals, speech, near-continuous panic or depression, periods of violence, or neglect of appearance or hygiene.  The examiner reported that GAF scores ranged from 45 to 52 in the past year indicating serious to moderate symptoms.  However, he also reported the Veteran demonstrates mild chronic depression which may have been exacerbated somewhat by the loss of a girlfriend, but his depressive symptoms did not appear to strongly affect his functioning.  This is against a finding that a rating in excess of 50 percent is warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an earlier effective date for the grant of service connection for PTSD with mental disorder NOS secondary to post-service head trauma is granted, effective March 11, 1992.

From March 11, 1992 to September 22, 2003, entitlement to an increased rating for service-connected PTSD with mental disorder NOS secondary to post-service head trauma to 30 percent disabling, but not higher, is granted, subject to the regulations governing monetary awards.

From September 22, 2003 to April 1, 2013, entitlement to an increased rating for service-connected PTSD with mental disorder NOS secondary to post-service head trauma in excess of 50 percent is denied.


REMAND
 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).
 
Prior to April 2, 2013 the Veteran's combined disability rating is 50 percent; he is only service-connected for PTSD with mental disorder NOS secondary to post-service head trauma.  Thus he is not eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  

The case could, however, be referred to the Director of VA's Compensation Service for consideration of an extraschedular TDIU if the evidence showed he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).   Rating boards are required to submit to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As there is evidence that the symptoms pertaining to the Veteran's service-connected disability and non-service connected organic mental disorder secondary to head trauma are indistinguishable  and the Veteran reports he has not worked since 1989, the date of the head trauma, the Board finds that the facts of this case meet the criteria for submission of the Veteran's claim to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to April 2, 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim to the Director of the Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted prior to April 2, 2013.

2.  After the above development has been completed, and any other development deemed necessary, the issue of entitlement to a TDIU must be adjudicated.  If entitlement to a TDIU is not granted to the fullest extent, provide the Veteran and his attorney with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.
     
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


